Title: From George Washington to Colonel Richard Butler, 21 June 1779
From: Washington, George
To: Butler, Richard


        
          Sir,
          [Smiths Clove, N.Y., 21 June 1779]
        
        I have received your letter of yesterday. I imagine the complement of infantry has been completed since you left this, and have directed a proportion of drums and fifes to be sent you.
        On a more particular examination of the fort and its dependencies, I find that the forest of Deane is not an eligible post for your main body; but that it will be better stationed somewhere at A in the inclosed map—as the convenience of incampment may admit. You will be better situated here to oppose a movement of the enemy against the forts, as it is most probable they would land at Fort Montgomery and at B—to march by the River road with a strong flanking party on the heights that overlook it for the security of the main column in its march. This situation will enable you to possess every advantageous piece of ground before them and fall upon their front or left flank as circumstances may point out, preserving constantly a communication with the forts—But in order to prevent your right flank being turned, it will be proper to have a pretty strong picket at the Forrest—a smaller one at Rowe’s house and another at Fort

Montgomery⟨,⟩ one at the landing B will also be essential. From these, patroles should be continually going on the different roads leading to the enemy—to gain timely notice of any movement from below.
        The inclosed map is from actual survey and is intended for the use of the Commanding officer at the post—No copies of it are by any means to be taken lest by any accident one of them should fall into the enemys hands to whom it would be of the greatest utility. Just that part of it which will probably be your immediate scene of action may be communicated to the principal officers with you, with a caution to take the most particular care of it. I am with great regard Yr most Obed. servt.
      